UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of report (Date of earliest event reported) January 29, 2016 PEAPACK-GLADSTONE FINANCIAL CORPORATION (Exact Name of Registrant as Specified in Charter) New Jersey 001-16197 22-3537895 (State or Other Jurisdiction of Incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 500 Hills Drive, Suite 300, Bedminster, New Jersey (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code (908) 234-0700 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17CFR 240.13e-4(c)) Item 8.01. Other Events. On January 29, 2016, Peapack-Gladstone Financial Corporation (the “Company”) and Peapack-Gladstone Bank (the “Bank”), the Company’s wholly owned banking subsidiary, filed an amended FR Y-9C for the period ended September 30, 2015 (the “Amended Financial Statements”) and amended call report FFIEC 041 for the period ended September 30, 2015 (the “Amended Call Report”) with the Federal Reserve Bank. The Amended Financial Statements and the Amended Call Report amended three of the Company’s and the Bank’s regulatory risk based capital ratios.The table below shows the capital ratios of the Company and the Bank filed with the original Consolidated Financial Statements for Holding Companies and the original call report and the amended capital ratios filed with the Amended Financial Statements and the Amended Call Report. The Company’s capital amounts and ratios are presented as follows: Original As Amended (In thousands) Amount Ratio Amount Ratio As of September 30, 2015: Total capital (to risk-weighted assets) $ 13.59 % $ 11.30 % Tier I capital (to risk-weighted assets) Common equity tier I (to risk-weighted assets) Tier I capital (to average assets) The Bank’s capital amounts and ratios are presented as follows: To Be Well Capitalized Under Prompt Corrective Original As Amended Action Provisions (In thousands) Amount Ratio Amount Ratio Amount Ratio As of September 30, 2015: Total capital (to risk-weighted assets) $ 13.48 % $ 11.21 % $ 10.00 % Tier I capital (to risk-weighted assets) Common equity tier I (to risk-weighted assets) Tier I capital (to average assets) The reason for the amendment is to correct an error in the Company’s and the Bank’s calculation of risk-weighting of certain of the Bank’s multifamily loans.It was determined by management of the Bank that the Bank was not compliant with the clarified regulatory guidance, under Basel III, relating to the risk-weighting of multifamily loans for call report purposes.As a result, certain of the Bank’s loans were risk-weighted at a 50% level when they should have been risk-weighted at the 100% level.The correction of this error affected certain of the Bank’s capital ratios as set forth above.All of the Bank’s capital ratios remain above the levels required to be considered “well-capitalized.” None of the other financial data in the original Consolidated Financial Statements for Holding Companies and the original call report for the period ended September 30, 2015 has been amended.The Company is reviewing the impact of the Amended Financial Statements and the Amended Call Report on its internal controls over financial reporting as well as its disclosure controls and procedures. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. PEAPACK-GLADSTONE FINANCIAL CORPORATION Dated: January 29, 2016 By: /s/Jeffrey J. Carfora Name: Jeffrey J. Carfora Title: Senior Executive Vice President and Chief Financial Officer
